 1
 2
 3
 4
 5
 6
 7
 8                     UNITED STATES DISTRICT COURT
 9                FOR THE CENTRAL DISTRICT OF CALIFORNIA
10                           WESTERN DIVISION
11   UNITED STATES OF AMERICA, ) Case No. 18-00604-CJC
                               )
12            Plaintiff,       )
                               ) FINAL ORDER OF FORFEITURE AS TO REAL
13                 v.          ) PROPERTY
                               )
14   YU HAO HUNG,              )
       aka “Alex Young,”       )
15     aka “Allison Kawai,”    )
       aka “Charlene,” and     )
16                             )
     TI LU,                    )
17     aka “Deer Lu,”          )
       aka “Jen Lu,”           )
18     aka “Jerry Young,”      )
                               )
19          Defendants.        )
                               )
20
21        WHEREAS, the Court on April 29, 2019 entered preliminary
22   orders of forfeiture as to defendants YU HAO HUNG, aka “Alex
23   Young,” aka “Allison Kawai,” aka “Charlene” and TI LU, aka “Deer
24   Lu,” aka “Jen Lu,” aka “Jerry Young” (collectively,
25   “defendants”);
26        AND WHEREAS, in compliance with the publication requirement
27   of Fed. R. Crim. P. 32.2(b)(6), and pursuant to 21 U.S.C.
28   § 853(n)(1), plaintiff United States of America (“the
 1   government”) caused to be published on an official government
 2   internet website (i.e., www.forfeiture.gov) for 30 consecutive
 3   days, beginning on May 3, 2019 and ending on June 1, 2019, a
 4   notice advising any third parties claiming an interest in the
 5   specific property set forth in the preliminary orders of
 6   forfeiture that they were required to file, within 60 days of
 7   the first date of publication of the notice, petitions with the
 8   Court pursuant to Fed. R. Crim. P. 32.2 and 21 U.S.C.
 9   § 853(n)(2) requesting a hearing to adjudicate the validity of
10   the interest of the third parties in those properties;
11        AND WHEREAS, the government sent written notice, which
12   advised the recipients of their right to file petitions with the
13   Court pursuant to Fed. R. Crim. P. 32.2 and 21 U.S.C.
14   § 853(n)(2), to all third persons who reasonably appear to be
15   potential claimants with standing in third party ancillary
16   proceedings to contest the forfeiture of the specific property
17   set forth in the preliminary orders of forfeiture;
18        AND WHEREAS, no third party petitions were filed;
19        AND WHEREAS, the Court finds pursuant to Fed. R. Crim. P.
20   32.2(c)(2) that defendants had an interest in the specific
21   property set forth in the preliminary orders of forfeiture
22   (which specific property is also set forth below in this final
23   order of forfeiture);
24        IT IS THEREFORE HEREBY ORDERED, ADJUDGED AND DECREED that:
25        1.   All right, title and interest in the specific property
26   set forth below (the “Forfeitable Property”), including all
27   right, title and interest of any third parties in the
28   Forfeitable Property, is hereby condemned, forfeited and vested

                                     2
 1   in the United States of America, which shall have clear title to
 2   the Forfeitable Property.   The Forfeitable Property consists of
 3   the real property with Assessor’s Parcel Number 931-822-43,
 4   commonly known as 18978 Northern Dancer Lane, Yorba Linda, CA
 5   92886, with title held by Nova Belle Trust, Trustee Alex Young
 6   and with the following legal description:
 7        Parcel No. 1:
 8        Unit 87 (the "Unit") as shown and described in the
          Phase 8 Condominium Plan (together with any amendments
 9        thereto, collectively, the "Plan") for portions of
          Lots 7 and 8 of Tract No. 16559 which Tract is shown
10        on the Subdivision Map ("Map") filed in Book 863, at
          Pages 15 to 21, inclusive, of Miscellaneous Maps, in
11        the Office of the Orange County Recorder, which Plan
12        was recorded on October 24, 2005, as Instrument No.
          2005000851424 in Official Records of Orange County
13        ("Official Records").

14        EXCEPTING THEREFROM, all minerals, oil, gas,
          petroleum, other hydrocarbons and all underground
15        water in or under or which may be produced from said
          land which underlies a plane parallel to and 250 feet
16        below the present surface of said land for the purpose
          of prospecting for, the exploration, development,
17        production, extraction and taking of said, oil, gas,
          petroleum, other hydrocarbons and water from said land
18        by means of mines, wells, derricks and/or other
          equipment from surface locations on adjoining or
19        neighboring land
          or lying outside of the above described land, it being
20        understood that the owner of such minerals, oil, gas,
          petroleum, other hydrocarbons and water, as set forth
21        above, shall have no right to enter upon the surface
22        of the above described land nor to use any of the said
          land or any portion thereof above said plane parallel
23        to and 250 feet below the present surface of the land
          for any purpose whatsoever, as reserved in the deed
24        recorded June 15, 2000 as Instrument No, 20000317120,
          and document recorded May 28, 2004 as Instrument No.
25        2004000488028, both of Official Records.

26        RESERVING THEREFROM, for the benefit of Grantor, its
          successors in interest, assigns and others, easements
27        for access, ingress, egress, encroachment, support,
          maintenance, drainage, repair, and for other purposes,
28        all as may be shown on the Plan and the Map, and as
                                      3
 1   described in the Amended and Restated Master
     Declaration of Restrictions and Reservation of
 2   Easements for The Vista del Verde Master Planned
     Community, recorded on October 3, 2001, as Instrument
 3   No. 20010698561 and re-recorded October 10, 2001 as
     Instrument No. 20010714115 (together with any
 4   amendments thereto, collectively, the "Master
     Declaration"), the Declaration of Annexation and
 5   Partial Assignment of Declarant Rights, recorded on
 6   June 15, 2005, as
     Instrument No. 2005000462843, (together with any
 7   amendments thereto, collectively, the "Declaration of
     Annexation"), the Declaration of Covenants,
 8   Conditions, Restrictions and Reservation of Easements
     for San Lorenzo at Vista del Verde, which was recorded
 9   on January 13, 2005, as Instrument No. 2005000032802
     (together with any amendments thereto, collectively,
10   the "Declaration"), and the Notice of Addition and
     Supplemental Declaration of Covenants, Conditions and
11   Restrictions for San Lorenzo at Vista Del Verde (Phase
     8), which was recorded on October 24, 2005, as
12   Instrument No. 2005000851425 (together with any
     amendments thereto, collectively, the "Notice"), all
13   in Official Records.
14   ALSO FURTHER RESERVING THEREFROM, the right to enter
     the Unit (i) to complete and repair any improvements
15   or landscaping located thereon as determined necessary
16   by Grantor, in its sole discretion, (ii) to comply
     with requirements for the recordation of the Map or
17   the grading or construction of the Properties, as
     defined in the Declaration, or (iii) to comply with
18   requirements of applicable governmental agencies.
     Grantor shall provide reasonable notice to Grantee
19   before such entry. If this reservation of right of
     entry is not complied with by Grantee, Grantor may
20   enforce this right of entry in a court of law. Grantee
     shall be responsible for all damages arising out of
21   such failure to comply, including attorneys' fees and
     court costs. The term of this reservation of right of
22   entry shall automatically expire eleven (11) years
     from the date of recordation of this Grant Deed.
23
     PARCEL NO. 2:
24
     An undivided one-twentieth (1/20) fee simple interest
25   as a tenant-in-common in and to the Common Area
26   described in the Plan.

27   PARCEL NO. 3:

28   Exclusive easements for the benefit of the Unit
     appurtenant to Parcel Nos. 1 and 2 described above,
                                4
 1           for balcony, patio, courtyard, yard, driveway, attic
             heater, and air conditioning compressor pad purposes,
 2           as applicable, over those portions of the Association
             Property shown on the Plan or as described in the
 3           Declaration.
 4           PARCEL NO. 4:
 5           Nonexclusive easements for access, drainage, support,
 6           encroachment, maintenance, repair, and for other
             purposes, all as may be shown on the Plan and the Map,
 7           and as described in the Master Declaration, the
             Declaration of Annexation, the Declaration and the
 8           Notice.

 9           SUBJECT TO:

10           1. Nondelinquent general and special real property
             taxes, and special assessments;
11
             2. All other covenants, conditions, restrictions,
12           easements, reservations, rights and rights-of-way of
             record, including without limitation, the Master
13           Declaration, the Declaration of Annexation, the
             Declaration, the Notice, the Plan and the Map;
14
             3. All (i) matters discoverable or ascertainable by
15           inspection or survey of the Unit, (ii) zoning
16           ordinances and regulations and any other laws,
             ordinances or governmental regulations restricting the
17           use, occupancy or enjoyment of the Unit, and (iii) any
             other matters already permitted or approved by
18           Grantee;

19           4. The Master Declaration of Covenants for Title 7 &
             Dispute Resolution for San Lorenzo at Vista del Verde,
20           recorded on January 13, 2005, as Instrument No.
             2005000032804 in the Official Records, as amended or
21           restated (the "Master Title 7 Declaration"); and
22           5. The Notice of Non-Adversarial Procedure and
             Individual Declaration of Covenants for Title 7 &
23           Dispute Resolution for San Lorenzo at Vista del Verde,
             recorded concurrently herewith, as amended or restated
24           (the "Individual Title 7 Declaration").
25
     / / /
26
     / / /
27
     / / /
28

                                        5
 1        2.   The government shall dispose of the Forfeitable
 2   Property in accordance with law.
 3
 4   Dated: January 28, 2020
                                   THE HONORABLE CORMAC J. CARNEY
 5                                 UNITED STATES DISTRICT JUDGE
 6
     Presented By:
 7
     NICOLA T. HANNA
 8   United States Attorney
     BRANDON D. FOX
 9   Assistant United States Attorney
     Chief, Criminal Division
10   STEVEN R. WELK
     Assistant United States Attorney
11   Chief, Asset Forfeiture Section
12    /s/ Victor A. Rodgers
     VICTOR A. RODGERS
13   Assistant United States Attorney
     Asset Forfeiture Section
14
     Attorneys for Plaintiff
15   UNITED STATES OF AMERICA
16
17
18
19
20
21
22
23
24
25
26
27
28

                                        6
